DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 9/20/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “125” in Figs. 1 and 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective 

Claim Objections
Claims 9-11 are objected to because of the following informalities:  Regarding claims 9-11, the limitation “the first, second and third wires” in line 1 of Claim 9, lines 1-2 and 2-3 in Claim 10, and line 2 of Claim 11 is grammatically incorrect due to the absence of a comma (“,”) after the word “second” immediately prior to the conjunction “and”.  The Examiner respectfully suggests amending it to be --the first, second, and third wires-- to correct the typographical errors.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 20 of U.S. Patent No. 10,914,437. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 2 of the underlined.
Instant application
US Pat. 10,914,437
Claim 2: A light string, comprising: 
a first wire extending along a lengthwise axis and including a first conductor and a first plurality of insulation portions, the first plurality of insulation portions covering portions of the first conductor, such that portions of the first conductor are insulated and portions of the first conductor are uninsulated, in an alternating pattern; 
a second wire extending parallel to the first wire and including a second conductor and a second plurality of insulation portions, the second plurality of insulation portions covering portions of the second conductor, such that portions of the second conductor are insulated and portions are uninsulated, in an alternating pattern, each uninsulated portion of the second conductor being adjacent to an uninsulated portion of the first conductor; 
a plurality of light emitting diodes (LEDs), each of the plurality of LEDs connected to one or more uninsulated portions of the first and second wires; 
a plurality of light-transmitting caps, each cap of the plurality of light-transmitting caps defining a cap cavity; 
a plurality of adhesive portions, each of the plurality of adhesive portions covering one of the plurality of LEDs and contacting an uninsulated portion of each of the first and second wires; and 
wherein each of the plurality of LEDs and a respective adhesive portion covering the LED is located within the cap cavity of the light-transmitting cap.

a first wire extending along a lengthwise axis and including a first conductor and a first plurality of insulation portions, the first plurality of insulation portions covering portions of the first conductor, such that portions of the first conductor are insulated and portions of the first conductor are uninsulated, in an alternating pattern; 
a second wire extending parallel to the first wire and including a second conductor and a second plurality of insulation portions, the second plurality of insulation portions covering portions of the second conductor, such that portions of the second conductor are insulated and portions are uninsulated, in an alternating pattern; 

a plurality of light-transmitting caps, each cap of the plurality of light-transmitting caps covering one of the plurality of LEDs and including a body portion, a flanged lower portion attached to the body portion and a pair of guide portions extending from the flanged lower portion in a direction transverse to the lengthwise axis and defining a guide space therebetween in which an uninsulated portion of the first wire and an uninsulated portion of the second wire is received, 
a plurality of adhesive portions, each of the adhesive portions in contact with uninsulated portions of the first and second wires, an LED, and a flanged lower portion of a light-emitting cap.



Therefore, Claim 2 of the instant application is fully anticipated by Claim 20 of the parent ‘437 patent, and thus Claim 2 of the instant application is not patentably distinct from Claim 20 of the parent ‘437 patent.

Allowable Subject Matter
Claim 2 would be allowable if rewritten or amended to overcome the Nonstatutory Double Patenting rejection set forth in this Office action, or upon the receipt of a timely filed Terminal Disclaimer to overcome the Nonstatutory Double Patenting rejection.

Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A light string, comprising: a first wire extending along a lengthwise axis and including a first conductor and a first plurality of insulation portions, the first plurality of insulation portions covering portions of the first conductor, such that portions of the first conductor are insulated and portions of the first conductor are uninsulated, in an alternating pattern; a second wire extending parallel to the first wire and including a second conductor and a second plurality of insulation portions, the second plurality of insulation portions covering portions of the second conductor, such that portions of the second conductor are insulated and portions are uninsulated, in an alternating pattern, each uninsulated portion of the second conductor being adjacent to an uninsulated portion of the first conductor; a plurality of light emitting diodes (LEDs), each of the plurality of LEDs connected to one or more uninsulated portions of the first and second wires; a plurality of light-transmitting caps, each cap of the plurality of light-transmitting caps defining a cap cavity; a plurality of adhesive portions, each of the plurality of adhesive portions covering one of the plurality of LEDs and contacting an uninsulated portion of each of the first and second wires; and wherein each of the and a respective adhesive portion covering the LED is located within the cap cavity of the light-transmitting cap” (emphasis added).
Although light strings are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 2.  Further, it is noted that the reasons for allowance for Claim 2 of the instant application are similar to those previously articulated for Claim 20 of the parent ‘437 patent in Section 11 of the Notice of Allowance mailed 11/25/2020 in parent application 16/751064.

Claims 3-15 depend on Claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of light strings including either a light-transmitting cap or an adhesive sealing an LED over the wiring of the string.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875